Citation Nr: 1536871	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dementia, and cognitive disorder.

2. Service connection for prostate cancer, to include as secondary to herbicide exposure.

3. Entitlement to service connection for a disability characterized by chronic pain throughout the body.

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to February 1972. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which reopened and denied the previously denied claim for service connection for PTSD and denied the claims for service connection for prostate cancer, a disability characterized by chronic pain throughout the body, and a TDIU.

In March 2015, the appellant and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dementia, and cognitive disorder; prostate cancer; a disability characterized by chronic pain throughout the body; and a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The appellant did not appeal an August 2010 RO decision that determined that new and material evidence had not been submitted in order to reopen the appellant's previously denied claim of entitlement to service connection for PTSD. 

2. Evidence received since the August 2010 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for PTSD, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dementia, and cognitive disorder.


CONCLUSIONS OF LAW

1. The August 2010 RO decision that determined that new and material evidence had not been submitted in order to reopen the appellant's previously denied claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 

2. The evidence received subsequent to the August 2010 RO decision is new and material; the claim for service connection for PTSD, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dementia, and cognitive disorder, is reopened. 38 U.S.C.A.       §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.201 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

The August 2010 RO rating decision denied the claim of entitlement to service connection for PTSD on the basis that there was no evidence that the appellant had been diagnosed with such. Within one year of the RO's rating decision, the appellant did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R.   §§ 3.156(b); 20.201; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As such, the August 2010 RO rating decision became final. 

The relevant evidence of record at the time of the August 2010 RO rating decision included the appellant's statements, his service treatment records, and his post-service treatment records. Since that time, relevant additional evidence, specifically, September 2011 and July 2012 VA treatment records containing what appears to be a diagnosis of PTSD, has been added to the claims file. The VA treatment records are neither cumulative nor redundant of the evidence of record in at the time of the August 2010 RO decision, and raise a reasonable possibility of substantiating the claim. On this basis, the Board finds that there is new and material evidence sufficient to reopen the appellant's previously denied claim of entitlement to service connection for PTSD, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dementia, and cognitive disorder. See 38 C.F.R. § 3.156(a). 

As the Board has determined that new and material evidence has been received as to the appellant's previously denied claim, it is necessary to consider whether he would be prejudiced by the Board proceeding to a decision on the merits. As will be discussed below, however, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD, now captioned as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dementia, and cognitive disorder, is reopened, and the appeal is granted to this extent only.


REMAND

The Board notes that the most recent VA treatment records associated with the claims file are dated in August 2013. On remand, the AOJ should obtain the appellant's updated VA treatment records. Also, at the time of the appellant's March 2015 Board hearing, he reported psychiatric treatment in the late 1970's and that he did not know if such treatment was VA or private treatment. The earliest treatment records associated with the claims file appear to be dated in the early 1990's. On remand, the appellant should be afforded a final opportunity to identify any outstanding VA or private treatment records.

An Acquired Psychiatric Disorder

The appellant asserts that he has PTSD related to in-service stressors he experienced during his service in Korea. In an April 2010 statement, the appellant asserted that he was stationed close enough to the demilitarized zone (DMZ) in Korea that he could hear gunfire and mines exploding, day and night, and that he had to travel thousands of miles away from family not knowing if he would be back. In a May 2010 statement, he asserted that prior to service, he was a productive member of society and that during service, he heard of friends that had been killed in service, and that such was very stressful. During his March 2015 Board hearing, the appellant reported that he was in Korea, among people who spoke a language he did not understand, and that he was scared, and the appellant's spouse reported that the appellant returned from service a changed person. 

The appellant's service treatment records are silent for any psychiatric complaints, and during his March 2015 Board hearing, he reported that while he spoke to his chaplain, he did not seek treatment during service. Since service, the appellant has been diagnosed with depressive disorder, dementia, a cognitive disorder, and possibly, PTSD. It remains unclear if the appellant's claimed PTSD, in a claim now captioned as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, dementia, and cognitive disorder, is related to his service in Korea. 

In this regard, the Board notes that the appellant's VA treatment record dated in February 2010 indicate that he was noted to be having "troubles with possible PTSD." In VA treatment clinic notes dated in September 2011 and July 2012, the treating professional listed PTSD among the appellant's complaints. In a July 2012 VA treatment note, a social worker recorded that the appellant's spouse requested a statement indicating that the appellant had indeed been diagnosed with PTSD, and the social worker wrote that she was not sure of the appellant's PTSD status. In September 2013, PTSD appeared on the appellant's VA "problem list." However, on VA examination in April 2012, the examiner specifically reported that the appellant did not meet the criteria for a diagnosis of PTSD and instead diagnosed him with cognitive disorder.

On remand, the AOJ should afford the appellant an additional VA examination to resolve the issue of past PTSD diagnoses and the issue of whether or not any acquired psychiatric disorder is related to his claimed in-service stressors in Korea. The development directed below as to the appellant's claim of entitlement to service connection for prostate cancer will provide the AOJ information on the proximity of the appellant's unit to the DMZ during service in Korea and thus corroborate his only stressor or in-service event that is subject to corroboration, hearing gunfire and mine explosions at the DMZ.  

Prostate Cancer

The appellant asserts that his prostate cancer is related to his claimed in-service exposure to herbicides while serving in Korea. A June 2011 private ultrasound revealed adenocarcinoma of the prostate. His service personnel records indicate that he was assigned as a field switchboard operator to a Maintenance Battalion or Headquarters Battalion, 2nd Infantry Division, from February 15, 1971, to February 4, 1972 in Korea. In this regard, the Board notes that while the prefix to the appellant's unit assignment is somewhat illegible, it is clear he was assigned to the 2nd Infantry Division, without a Combat Brigade designation. At the time of his March 2015 Board hearing, he asserted that he was stationed at Camp Stanley in Korea. When asked by his representative if he had ever gone on visits to the DMZ, he answered that he had been there once. 

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by the Department of Defense (DOD), then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) (2105) will apply. See VA Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k. In this case, however, the appellant served after the time period from April 1968 to July 1969 and his unit is not listed as one of the units identified by DOD, thus, development of the claim, considering information from a service department, on a factual case-by-case basis, is required. On remand, the AOJ should seek confirmation from the United States Joint Services Records Research Center (JSRRC) as to the appellant's entire unit name and his proximity to the DMZ while stationed at Camp Stanley. 

Chronic Pain

As to the appellant's claim of entitlement to service connection for a disability characterized by chronic pain throughout the body, the appellant asserts that such began during service and has continued since that time. At his March 2015 Board hearing, the appellant asserted that he was unable to "do anything and gives up," and that his pain increased with weather changes. The appellant complained of pain in his muscles, including his legs. The appellant's spouse reported that the appellant had been diagnosed with arthritis and a leaky heart valve that could account for his fatigue and "other things."

Review of the appellant's service treatment records reveals that he sought treatment for a number of complaints of pain during service, including pain in the right knee, chest, abdomen, neck, back, and legs. In May 1970, he reported pains over his whole body. After service, the appellant has been diagnosed with a number of chronic health conditions involving a number of body systems, including, but not limited to alcohol abuse, tobacco abuse, a seizure disorder, cirrhosis, cardiovascular disease, polyneuropathy, hypertension, liver problems, epilepsy, and hepatitis, as well as psychiatric disorders. Of note is his December 1996 diagnoses of advanced gout and gouty arthritis, and his April 2011 VA results of a body scan revealing "uptake in sternum, ankles, right wrist, and right knee, consistent with degenerative disease." 

It remains unclear to the Board if the appellant indeed has a current disability characterized by chronic pain throughout the body, and if so, whether such is related to his in-service pain complaints. On remand, the AOJ should afford the appellant an examination to obtain a sufficient etiological opinion.

TDIU

A TDIU requires that a claimant be service connected for a disability, and the appellant, at his March 2015 Board hearing acknowledged that he was not service connected for any disability at present. He declined to withdraw his claim and instead requested that such be adjudicated after the service connection issues on appeal were resolved. It remains possible that as a result of the development herein, or future adjudication by the Board, any of his claims of entitlement to service connection for PTSD, prostate cancer, or a disability characterized by chronic pain throughout the body, may be granted. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the appellant's treatment records maintained by the William Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, South Carolina, including the Community Based Outpatient Clinic (CBOC) in Florence, South Carolina, dated from August 2013 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified.

2. Contact the appellant and inform him that during his March 2015 Board hearing, he reported psychiatric treatment in the late 1970's, and that the earliest treatment records associated with the claims file appear to be dated in the early 1990's. Provide him a final opportunity to identify any outstanding VA or private treatment records.

3. Contact the JSRRC and seek confirmation as to the appellant's entire unit name and his proximity to the DMZ during his service stationed at Camp Stanley in Korea as a field switchboard operator with the Maintenance Battalion or Headquarters Battalion, 2nd Infantry Division, from February 15, 1971, to February 4, 1972. The JSRRC should be asked to specifically note that all unit histories from the relevant period of the appellant's service in Korea were reviewed in their response. 

4. Then, schedule the appellant for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, including, but not limited to, possible PTSD, depressive disorder, dementia, and cognitive disorder. 

(a) The examiner should specifically state the propriety of the prior notations in the claims file indicating that VA treating professionals may have diagnosed the appellant with PTSD, specifically, the  February 2010 notation that the appellant was having "troubles with possible PTSD," the September 2011 and July 2012 VA treatment clinic notes wherein the  treating professional listed PTSD among the appellant's complaints, and the September 2013 inclusion of PTSD in the appellant's VA "problem list."

(b) If the examiner determines that a prior diagnosis of PTSD is valid or that a current diagnosis of PTSD is appropriate, the examiner should specify the in-service stressor(s) upon which the diagnosis, at least in part, is based. The examiner must confirm that the in-service stressor(s), individually, reported as fear of hostile military or terrorist activity, is/are adequate to support a diagnosis of PTSD and that the appellant's symptoms is/are related to each specific in-stressor stressor(s), specifically considering the appellant's reports of in-service stressors to include hearing of friends that were killed in the Republic of Vietnam, being far away from his home, family, and friends and not knowing if he would return, being among people in Korea that spoke a language he did not understand, and possibly, being close in proximity to the DMZ such that he heard gunfire and mine explosions. 

In this regard, the examiner is advised that "fear of hostile military or terrorist activity" means, in pertinent part, that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and a Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c) The examiner should also opine as to whether it is at least as likely as not (at least a 50 percent probability) that any other diagnosed acquired psychiatric disorder, including, but not limited to, depressive disorder, dementia, and cognitive disorder, was incurred in active service, or is otherwise related to service, specifically considering the appellant's reports of in-service stressors to include hearing of friends that were killed in the Republic of Vietnam, being far away from his home, family, and friends and not knowing if he would return, being among people in Korea that spoke a language he did not understand, and possibly, being close in proximity to the DMZ such that he heard gunfire and mine explosions. The examiner should consider the lay statements of the appellant and his spouse as to his changed personality after service and his continued psychiatric complaints.

5. Schedule the appellant for a VA examination to determine the nature and etiology of any diagnosed disability characterized by chronic pain throughout the body. The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disability characterized by chronic pain throughout the body was incurred in active service, or is otherwise related to service, specifically considering his multiple complaints of pain documented during service, including pain in the right knee, chest, abdomen, neck, back, and legs, as well as his May 1970 complaint that he had pains over his whole body. The examiner should consider the appellant's post-service history of numerous chronic medical conditions involving numerous body systems, as well as the lay statements of the appellant and his spouse as to continued body pain.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Following any additional development required, review the claims file and readjudicate the appellant's claims of entitlement to service connection as well as his claim of entitlement to a TDIU. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


